Citation Nr: 1740819	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-33 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to May 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.


FINDINGS OF FACT

1.  By a rating decision dated in August 1986, the RO originally denied a claim of service connection for a right knee disability, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

2.  By a rating decision dated in May 2005, the RO denied a claim to reopen a claim of service connection for a right knee disability, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.  

3.    Evidence added to the record since the May 2005 RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability, and raises a reasonable possibility of substantiating the claim.

4.  A right knee disability was present during the Veteran's service.

5.  A right knee disability was not found on the entrance examination.  


CONCLUSIONS OF LAW

1.  The August 1986 rating decision which denied a claim of entitlement for service connection for a right knee disability is final.  38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1986); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  The May 2005 rating decision which denied a claim to reopen the claim for service connection for a right knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

3.  New and material evidence has been received since the May 2005 RO denial to reopen a claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for service connection for a right knee disability are met.  38 U.S.C.A. §§ 1111, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As all issues in this appeal are resolved in the Veteran's favor, further discussion here of compliance with the duty to notify or duty to assist with regard to the claims is not necessary.


New and Material Evidence Claim

The RO denied the Veteran's claims of service connection for a knee disability in an August 1986 rating decision, finding that the disability existed before service and the service treatment records did not show any chronic aggravation of the right knee.  The Veteran was provided notice of this decision and her appellate rights but did not appeal the decision or submit new and material evidence within one year of notification of the decision.  Therefore, the decision is final.  38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1986); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

The next communication from the Veteran regarding her right knee disability claim occurred in September 2004 when the Veteran filed a claim to reopen the claim for service connection for a right knee disability.

In a May 2005 rating decision, the RO denied the claim to reopen the claim for service connection for a right knee disability.   The Veteran was provided notice of this decision and her appellate rights but did not appeal the decision or submit new and material evidence within one year of notification of the decision.  Therefore, the decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

The evidence received since the May 2005 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  For example, the Veteran testified that she did not have a chronic knee problem upon entering service.  She also submitted buddy statements to this effect.  This new evidence addresses the reason for the previous denial; that is, a nexus to service, suggesting the condition first arose in service.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This evidence raises a reasonable possibility of substantiating the claim.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.

Service Connection for a Right Knee Disability

The Veteran asserts that she has a current right knee disability as a result of her military service.  Specifically, she contends that she hurt her right knee during advanced training.  

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The evidence establishes that the Veteran has been diagnosed with degenerative joint disease of the right knee.  Thus, the remaining question is whether the right knee disability is related to the Veteran's military service.  

The key issues in the Veteran's claim is whether she had a right knee disability before she entered service and if so, if it became permanently aggravated beyond its natural progression as a result of service.  

No disabilities of the right knee were found in the entrance examination in November 1973.  The history was also negative.  

In April 1974, however, a Medical Evaluation Board diagnosed the Veteran with recurrent subluxation of the right patella and secondary chondromalacia.  She completed basic training, but about a month later, the Veteran began to experience episodes of effusion secondary to frequent subluxations.  After treatment failed to alleviate the symptoms, the Veteran was determined to be physically unfit for duty and separated from service.  The Medical Evaluation Board also concluded the right knee disability pre-existed service but service did not aggravate the disability beyond its normal progression.

Both before and after service, the Veteran saw Dr. C. B., an orthopedic surgeon.  In December 1972, the Veteran sought treatment after she slipped and fell forward on the stairs landing squarely on her right knee cap.  Within 15 minutes the kneecap swelled a little.  The Veteran used ice packs and later aspirin, heat, and rest but the pain continued.  Dr. C. B. noted she had full range of motion and testing did not show any ligament instability or a cartilage problem.  X-rays were normal.  The Veteran was treated with injection of hydrocortisone. 

Dr. C. B next treated the Veteran shortly after separation in June 1974.  She reported 32 lateral subluxations or dislocations in service.  This could occur while walking or standing.  The Veteran's knee buckles and she would fall with knee pain afterwards.  Upon examination, Dr. C. B. noted a hypermobile right patella with mild to moderate genu valgum and a problem with the lateral insertion patellar tendon.  The diagnosis was recurrent lateral subluxation of the right patella.  That same month, the Veteran underwent surgical repair of her right knee, consisting of a tibial tubercle transplant.  Post-operatively, Dr. C. B. concluded the surgical repair was well healed and in excellent position.

By March 1978, however, the Veteran complained of recurring episodes of the knee hanging up and catching in the retropatellar area.  Problems occurred with walking and particularly climbing stairs.  Upon examination, the patella was stable, there was no instability generally, and the X-ray was normal.  The diagnosis was mild right patella chondromalacia.  

A September 2011 note indicates that since her operation, she has gone on to develop chronic aching discomfort in the knee with swelling and pain.

In March 2012, the Veteran had a total right knee replacement.  Pre-operative X-rays demonstrated joint space narrowing, subchondral sclerosis, and osteoarthritic changes.  

In February 2013, a VA examiner concluded with the information currently available, the Veteran's right knee pathology appears less likely than not to have worsened beyond natural progression as result of military service.  Both civilian and military records refer to a right knee injury prior to service in 1972.   

The Veteran disputes the Medical Board history and the VA examiner's conclusion that she had a right knee condition when she entered service, but service did not aggravate it.  She testified that while she had a knee problem before service, once Dr. C. B. gave her the injection, she felt better and everything with her right knee was fine.  Before service, there were no other problems with her right knee.  She had no dislocations before service and she did not fall.  She further testified that she had no difficulties with 12 weeks of basic training.  About a month into her MOS training, she was proceeding down stairs for formation before classes when she stumbled and fell.  At that point, her right knee problems began.  She has also submitted statements from a friend and her sister noting the Veteran had no problems in service and she was able to work in a plant, but has had significant problems since service.  Her sister recalls the Veteran calling her shortly after the Veteran fell in service and told her that the Veteran was in a cast.

Veterans are presumed to be in sound medical condition at the time of entry into service except for defects actually noted when examined for entry into service.  This presumption of soundness can only be rebutted by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.  The provisions of § 3.304(b) require that VA, rather than the claimant, bear the burden of proving that the disability at issue pre-existed entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 (2003).

It is evident that the Veteran has a right knee disability, which has been determined to be recurrent subluxation of the right patella with chondromalacia and osteoarthritic changes.  The current result is that the Veteran has had a total knee replacement.  

The Veteran was noted to have a normal right knee at her entrance examination.  The later findings by the Medical Evaluation Board do not establish a pre-existing condition.  The Veteran has indicated that she had no problems with her right knee upon entrance, during basic training, and up until the treatment and evaluation documented in the service treatment records.  As to the treatment by Dr. C. B. in December 1972, she testified that his treatment worked and the knee no longer bothered her until military service.  His records corroborate that as his next treatment note occurs after service when the Veteran had a demonstrable chronic right knee disorder of recurrent subluxation.  No such findings are indicated in December 1972.  In fact, at that time X-rays were normal, range of motion was full, there was no instability, and tests for cartilage problems were normal.  There are no other pre-service medical records to the contrary.  

Simply put, none of the available evidence clearly and unmistakably establishes that the Veteran's right knee disorder pre-existed service or was not aggravated by the Veteran's service.  As there is no clear and unmistakable evidence of a right knee disorder pre-existing service, the presumption of soundness is not rebutted and the Board will consider the Veteran's claim as one for service connection, rather than one based on aggravation of a pre-existing condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  As the evidence demonstrates that the right knee recurrent subluxation of the patella first manifested in service, the Veteran is entitled to service connection for her disability.


ORDER

Service connection for a right knee disability is granted.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


